PER CURIAM.
The trial court dismissed, without prejudice, International Telephone and Telegraph Corporation’s [ITT] petition for a declaratory judgment against Eugene Smith. The Missouri Court of Appeals, Eastern District, ordered the appeal transferred to this Court.1
From the record, briefs, and argument of the parties, we are of the opinion that ITT seeks an advisory opinion from this Court for the use and benefit of the federal judiciary in the suit now pending between the same parties in that forum. An agreement with the federal courts never having been consummated and our Rules not having been changed or modified to provide for advisory opinions to federal courts, we deem it unwise to abandon our long-established practice of refusing to render advisory opinions upon the request of party litigants.
Appeal dismissed.
WELLIVER, HIGGINS, GUNN, BILLINGS, BLACKMAR and DONNELLY, JJ., concur.
RENDLEN, C.J., not participating.

. The Eastern District noted that the same parties, subject matter and issues are pending in the United States District Court, Eastern District of Missouri, the suit having been removed by ITT from the Circuit Court of the City of St. Louis; that following an adverse ruling by the federal court, ITT filed this proceeding and the federal court stayed its action pending the result in this case; further, that Dake v. Tuell, 687 S.W.2d 191 (Mo.1985), handed down this date, was pending before this Court and that the Western District’s resolution of Dake conflicted with prior decisions of this Court.